Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-615
                       Lower Tribunal No. 20-24 SP
                          ________________


                       Claims Holding Group, LLC,
                               Appellant,

                                     vs.

                           AT&T Mobility, LLC,
                               Appellee.


     An Appeal from the County Court for Miami-Dade County, Lody Jean,
Judge.


     Douglas H. Stein, P.A., and Douglas H. Stein; Beighley, Myrick, Udell
& Lynne, P.A., and Maury L. Udell, for appellant.

     Gunster, and Angel A. Cortiñas and Jonathan H. Kaskel, for appellee.



Before EMAS, SCALES and GORDO, JJ.

     SCALES, J.
     Appellant Claims Holding Group, LLC (“Claims Holding”), the plaintiff

below, appeals the trial court’s final summary judgment entered in favor of

appellee AT&T Mobility (“AT&T”), the defendant below, as well as the trial

court’s order denying Claims Holding’s motion for rehearing. We affirm

because the trial court correctly concluded that res judicata precluded Claims

Holding from asserting its claims against AT&T.

     I. Relevant Background

     In June 2019, a principal of Claims Holding, Adam Beighley, sued

AT&T in the small claims division of the county court of Miami-Dade County,

asserting that AT&T’s charging Beighley a monthly $1.99 administrative fee

both violated Florida’s Deceptive and Unfair Trade Practices Act (“FDUTPA”)

and constituted a breach of Beighley’s wireless phone contract with AT&T.

In October 2019, the parties settled Beighley’s claims. As part of the

settlement, Beighley dismissed his lawsuit against AT&T, with prejudice.

Notwithstanding the settlement, AT&T continued to charge Beighley the

monthly administrative fee.

      About three months after dismissing his lawsuit, Beighley, in January

2020, assigned to Claims Holding “any and all legal claims and/or choses-




                                      2
in-action” that Beighley had against AT&T. 1 Claims Holding then brought the

instant lawsuit against AT&T in the small claims division of county court. As

Beighley’s lawsuit had also alleged, Claims Holding’s lawsuit alleged that

AT&T’s administrative fee violated FDUTPA and constituted a breach of

AT&T’s wireless phone contract. Claims Holding also included an unjust

enrichment claim against AT&T.

      AT&T moved for summary judgment on two grounds: (1) by application

of the doctrine of res judicata, Beighley’s dismissal, with prejudice, of his

lawsuit precluded Claims Holding’s claims; and (2) any claim that Beighley

had against AT&T arising out of the administrative fee was akin to a personal

tort that is not assignable. In a detailed final summary judgment order, the

trial court found for AT&T on both grounds; and, in another detailed order,

the trial court denied Claims Holding’s motion for rehearing. Claims Holding

timely appealed both orders.

      II. Analysis 2




1
 The assignment specifically referenced AT&T’s “imposition of improper
administrative fees on my account” as well as an alleged “data throttling.”
2
   We review de novo a final summary judgment. Nat’l Collegiate Student
Loan Tr. 2007-3 v. De Leon, 281 So. 3d 565, 567 n.2 (Fla. 3d DCA 2019) (“A
trial court’s ruling that res judicata precludes a subsequent lawsuit is a legal
determination that we review de novo.”).

                                       3
      While the trial court’s final summary judgment was based on both

grounds argued by AT&T, we find the trial court’s res judicata determination

dispositive and express no opinion on whether Beighley’s claims were

assignable. The doctrine of res judicata prevents the re-litigation of a claim

that was brought or could have been brought in prior litigation. Fla. Dep’t of

Transp. v. Juliano, 801 So. 2d 101, 105 (Fla. 2001). For res judicata to apply,

four identities must exist between the former suit and the suit in which res

judicata is to be applied: “(1) identity of the thing sued for; (2) identity of the

cause of action; (3) identity of the persons and parties to the action; and (4)

identity of the quality or capacity of the persons for or against whom the claim

is made.” Pearce v. Sandler, 219 So. 3d 961, 966 (Fla. 3d DCA 2017)

(quoting Tyson v. Viacom, Inc., 890 So. 2d 1205, 1209 (Fla. 4th DCA 2005)

(en banc)).

      The issue in this case is whether “the thing being sued for” in Claims

Holding’s case was the same thing Beighley sued for in his lawsuit, thereby

implicating the first of the four identities of the res judicata test. Claims

Holding asserts that Beighley’s suit sought damages incurred before

Beighley dismissed his suit, while its claim seeks those separate and distinct

damages incurred after Beighley dismissed his suit. Conversely, AT&T



                                        4
argues that, irrespective of when the damages were incurred, both claims

are identical because they both derive from exactly the same alleged

misconduct: AT&T’s imposition of its monthly administrative fee.

      We agree with AT&T that, for res judicata purposes, in determining

whether both litigations involve “the thing being sued for,” the proper inquiry

focuses on the defendant’s conduct, rather than the plaintiff’s damages. As

the trial court pointed out in its order denying Claims Holding’s rehearing

motion, neither suit was premised on recovery of specific payments made to

AT&T by the respective plaintiffs; rather, both suits were premised on the

theory that AT&T imposed a “bogus” administrative fee.

      Our determination in this regard is supported by this Court’s decision

in Russell v. A & L Development, Inc., 273 So. 2d 439 (Fla. 3d DCA 1973),

and by our sister Court’s more recent decision in Seminole Tribe of Florida

v. State Department of Revenue, 202 So. 3d 971 (Fla. 1st DCA 2016).

Russell held that when a claim is the same in both actions, but plaintiff seeks

different relief in the second action, res judicata bars the second action.

Russell, 273 So. 2d at 440. Seminole Tribe held, in part, that a second action,

in which a claim for damages arises from a later time period, is barred by res

judicata when the substantive issue before the two courts is the same in both

cases. Seminole Tribe, 202 So. 3d at 973. In both of these cases, the



                                      5
appellate court, when determining whether “the thing being sued for” was

identical to that of the prior litigation, looked to whether the substantive issue

of the claim, rather than the relief sought by the claimant, was the same.

      In conducting this inquiry, we have little difficulty determining that the

substantive issue underpinning both Beighley’s claim and Claims Holding’s

claim is identical. Both cases assert that AT&T’s misconduct consisted of

AT&T’s    imposition    of   the   monthly    administrative   fee.   Therefore,

notwithstanding the different time periods in which damages allegedly were

incurred in the two cases, the “thing being sued for” in both cases is identical.

We conclude that the trial court properly applied the res judicata doctrine to

preclude Claims Holding’s claims.

      Affirmed.




                                        6